Case 0:19-cv-61880-BB Document 12 Entered on FLSD Docket 10/15/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-61880-BLOOM/Valle

 BRANDON ARNEAUD,

         Plaintiff,

 v.

 PLAN B WELLNESS CENTER, LLC,

       Defendant.
 ________________________________/

                          ORDER ADMINISTRATIVELY CLOSING CASE

         THIS CAUSE is before the Court upon the Notice of Pending Settlement, ECF No. [11],

 filed on October 10, 2019, that indicates that the parties have reached a settlement of the claims

 asserted in this case.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

           1. The above-styled action is administratively CLOSED without prejudice to the parties

               to file a settlement agreement for the Court’s consideration and/or appropriate

               dismissal documentation.

           2. The Clerk of Court shall CLOSE this case for administrative purposes only.

           3. To the extent not otherwise disposed of, any scheduled hearings are CANCELED,

               all pending motions are DENIED as moot, and all deadlines are TERMINATED.
Case 0:19-cv-61880-BB Document 12 Entered on FLSD Docket 10/15/2019 Page 2 of 2
                                                   Case No. 19-cv-61880-BLOOM/Valle


        DONE AND ORDERED in Chambers at Miami, Florida, on October 15, 2019.




                                                _________________________________
                                                BETH BLOOM
                                                UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record




                                          2
